Bradley, J.
(dissenting):
The conclusion of the trial court, that the mortgage was so drawn as to embrace within its terms only an undivided one-half of the premises when the parties intended'that it should cover them entirely, is supported by the evidence. And the plaintiff was entitled to the relief given in that respect, unless there was a want of power in the County Court to grant' it. The constitutional limitation is not in th e way of legislative provision for the requisite jurisdiction. (Const, art. 0, § 15.) But the jurisdiction of the court is dependant upon the statute which amongst other things provides that it shall have jurisdiction of an action for the foreclosure, redemption and satisfaction of a mortgage upon real property. (Code Civ. Pro., § 340.) And that where a County Court has jurisdiction of an action it possesses the same jurisdiction, power and authority in and over the same, and in the course of the proceedings therein, which the Supreme Court possesses in a like case. (Id, § 348.) The purpose of the action was the foreclosure of the mortgage but to make that relief effectually represent the security which the parties intended to produce by the mortgage, its reformation was within that asked for and given, and was properly the subject of determination in such cases by courts having ample equity powers. (Maher v. Hibernia Ins. Co., 67 N. Y., 283 ; Andrews v. Gillespie, 47 N. Y., 487; Meyer v. Lathrop, 73 N. Y., 315.) The statute does not confer on County Courts jurisdiction of actions to reform written instruments. And if that feature in this case is necessarily to be treated as a substantive cause of action there may be some difficulty in supporting its maintenance in that respect. But such does not seem to be the situation. The action is to make available by foreclosure the security furnished by the mortgage, the terms of which were so qualified by a clerical error that they failed fully to represent the security required by the contract, pursuant to which it was made and taken. The correction given by the court below was not essential to the creation of remedy, but was in aid of it, and its effect was to enlarge the measure of relief in the action to foreclose the mortgage.
The cited case of Avery v. Willis (24 Hun, 548), is distinguished from the case at bar by the fact that the relief by way of foreclosure depended upon the reformation of the mortgage. The primary cause involved in the remedy and essential to the ultimate relief, *81required tbe insertion of a defined parcel of real property in tbe instrument. Here the terms of tbe mortgage furnished a complete cause of action in foreclosure, and tbe reformation in view related only to tbe extent of the relief to be awarded by tbe judgment. Tbe failure to express-in it correctly tbe understandings of tbe parties was occasioned by tbe clerical error of inserting words which reduced in term tbe quantity of tbe estate in tbe premises described to one-half that intended by them to be embraced within it. Inasmuch as the nature of tbe action is tbe foreclosure of the mortgage, tbe fact that tbe reformation may have been tbe subject of an independent cause of action does not necessarily characterize its gravamen. When tbe court took jurisdiction of tbe action to foreclose tbe mortgage it became possessed of all tbe powers necessary in tbe course of tbe proceedings to accomplish tbe result, as is, and perhaps unnecessarily, declared by tbe statute before referred to. And as incidental to it was tbe correction of such clerical errors and mistakes as were requisite to its accomplishment. While this in some sense is a distinct feature in tbe action it does not go to modify or change tbe mortgage as made between tbe parties, but involves tbe correction of an expression used in tbe instrument as drawn so as to bring tbe relief to which _ tbe plaintiff is entitled within tbe terms of tbe security.
This I think was incidental to tbe cause of action and not essential to its support, although necessary in a measure to tbe relief given by the judgment, and was within the powers attending tbe exercise of tbe jurisdiction of the court.
I am therefore unable to concur with tbe conclusion of Mr. Justice Coblett, and think tbe judgment should be affirmed.
So much of judgment as is appealed from reversed, without costs of this appeal to either party.